Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on May 03, 2022 has overcome the following
rejection/objections:
Applicant has amended claims 4, 10 and 16 to overcome 35 U.S.C. § 112 rejection on these claims, therefore, the examiner withdraws the 35 U.S.C. § 112 (b) rejection on these claims.
Claims 1, 4, 7, 10, 13 and 16 has been amended.
 Claims 1-18 are still pending for consideration
Allowable Subject Matter
Claims 1-18 are allowed.
Applicant’s arguments see “Remarks”, filed on May 03, 2022 have been fully considered and are persuasive. Therefore, the 35USC 102(a)(1) and 35USC 103(a) rejections have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 USC or 103 would be improper.
Regarding claim 1, the closest prior arts are Kim et al. (US 20100215261 A1). and
Feierbach et al. (US 7064759 B1). As explained in the previous office action, the combination of Kim et al., and Feierbach et al. teaches most of the limitation of claim 1; however, the combination of Kim et al., and Feierbach et al. fails to disclose or reasonably suggest that “detecting whether the canvas is replaced in real time; and resetting, in response to detecting the canvas being replaced, a color of the text to be inputted into the text frame”
Regarding claims 2-6 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 7, is allowable for the same reason as independent claim 1 as discussed above.
Regarding claims 8-12 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 7, is allowable for the same reason as independent claim 1 as discussed above.
Regarding claims 14-18 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668   


/VU LE/            Supervisory Patent Examiner, Art Unit 2668